Citation Nr: 1741864	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-34 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1978 to March 1981 and from October 1990 to April 1991.  He also had Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2013 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In an August 2016 Decision, the Board denied the above issues, and the Veteran appealed.  The matter has been returned to the Board for additional development pursuant to a June 2017 Order of the United States Court of Appeals for Veterans' Claims (Court).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, as well a bilateral hearing loss and tinnitus.  

The Court claimed that a March 2015 VA examination report, concluding that the Appellant's condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness" was inadequate because it did not discuss the Veteran's medical history.  Accordingly, on remand, the Veteran should be afforded a new VA examination.

The Veteran should also be afforded a new VA examination of his bilateral hearing loss and tinnitus, as the September 2015 VA examination that determined the Veteran's current hearing loss disability was unrelated to service is also inadequate.  The examiner concluded the Veteran's hearing loss was less likely than not due to his military noise exposure because his hearing was essentially within normal limits in 2001, a decade after his active military service.  It appears that the examiner is basing this conclusion on the idea that if the Veteran's military noise exposure had caused hearing loss, the damage would have occurred at the time of exposure and would have been documented on contemporaneous audiological evaluations.  However, the examiner never actually makes this reasoning explicit or provides any clinical evidence in support of it, and the Court has held that service connection for a hearing loss disability can still be granted, even if the Veteran's hearing is within normal limits at separation from service, if the evidence otherwise supports a finding that the Veteran's hearing loss is related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, the Board finds that a new VA medical opinion is required to address whether the Veteran's current hearing loss disability is related to service, even though he did not have a hearing loss disability as defined by VA for many years after service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any VA outpatient treatment records not currently of record with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's psychiatric disability had onset in service or was caused or aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also asked to provide a discussion of the Veteran's medical history.

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also refer the Veteran's claims folder to an audiologist for a new VA medical opinion addressing the etiology of his bilateral hearing loss and tinnitus.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss disability or tinnitus had onset in service or were caused or aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

The examiner is asked to address the significance of a finding of normal hearing at separation from service or shortly thereafter and explain whether it is possible the Veteran's current hearing loss is related to acoustic trauma in service, even though his present disability did not manifest until many years after his inservice noise exposure.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

